Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Claims 1-86 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 2, 6, 17, 33-36, 38, 41, 42, 46, 57, 73-76, 78, and 81-86 are amended
b.	This is a first action on the merits based on Applicant’s claims submitted on 01/31/2022.

Response to Arguments

Regarding Independent claims 1, 41, 81, 82, 83, 84, 85, 86 previously rejected under 35 U.S.C. § 102(a)(2), Applicant's arguments, see “Li, however, fails to disclose or suggest at least “receiving configuration information from one or more base stations in the network, the configuration information indicating multiple random access channel (RACH) occasions, including at least one of the multiple RACH occasions that is indicated as supported for the UE initiating the first type of random access by transmitting at least a first preamble to the one or more base stations and supported for the UE initiating the second type of random access by transmitting at least a second preamble to the one or more base stations,” as recited in amended independent claim 1.” on page 21, filed on 01/31/2022, with respect to Li et al. (U.S. Patent Application Publication No. 2019/0132882), have been fully considered but are moot, over the limitations of “including at least one of the multiple RACH occasions that is indicated as supported for the UE initiating the first type of random access by transmitting at least a first preamble to the one or more base stations and supported for the UE initiating the second type of random access by transmitting at least a second preamble to the one or more base stations;”. Said limitations are newly added to the amended Claims 1, 41, 81-86 and has been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified prior art teaching from newly found reference Wang US Pub 2021/0176781 (hereinafter “Wang”), in combination with previously applied references Li, Amuru, and Islam, thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-7, 11-16, 19-24, 28-30, 32-47, 51-56, 59-64, 67-70, and 72-86 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US Pub 2019/0132882 (hereinafter “Li”), and in view of Wang US Pub 2021/0176781 (hereinafter “Wang”).
Regarding claim 1 (Currently Amended)
Li discloses a method for wireless communications by a user equipment (UE) (e.g. “UE” in Fig. 9) in a network supporting co-existence of a first type (i.e. “2-step random access procedure”) of random access and a second type (i.e. “4-step random access procedure”) of random access (“methods and apparatus for a random access procedure for new radio (NR) in unlicensed spectrum.  In particular, the present disclosure provides 2-step random access procedures and 4-step random access procedures for NR in unlicensed spectrum.” [0006]), comprising:
receiving configuration information from one or more base stations in the network (e.g. “gNB” in Fig. 9), the configuration information indicating multiple random access channel (RACH) occasions (“Another design consideration is the number of RAR occasions that gNB transmits in response to the Msg1(s) from a UE received by the gNB, wherein a RAR occasion refers to the radio resources (e.g., time/frequency resource) that RAR message will be transmitted at.” [0361] and furthermore “gNB to schedule DL/UL data, especially during a long RACH occasion” [0259]), including at least one of the multiple RACH occasions (“the UE transmits Msg1 over the determined RACH occasion, wherein the Msg1 includes a randomly selected RA preamble sequence from the available sequences” [0157]) that is indicated as supported for the UE initiating the first type of random access and supported for the UE initiating the second type of random access (see Fig. 18; “From the PRACH configuration, the UE obtains one or multiple of the following RA related parameters: indicator to use the 2-step RA or the 4-step RA” [0156] and furthermore “in case of multiple Msg1 transmissions within an Msg1 occasion burst, the UE can continue to monitor its RAR window until either the UE detects a RAR message that corresponds to its Msg1 such that a successful 2-step RA can be achieved; or UE detects a RAR that corresponds to correct information of PRACH preamble radio resource and PRACH sequence, such that a fallback to 4-step RA is available” [0390]); and
performing the first type of random access with at least one base station of the one or more base stations based, at least in part, on the configuration information (“FIG. 18 illustrates an exemplary flowchart for a gNB initiated switching between 2-step RA and 4-step RA according to one embodiment of the present disclosure.” [0271-0272])), wherein the performing the first type of random access comprises:
transmitting a first message (i.e. “Msg1” in Fig. 9) to the at least one base station to initiate the first type of random access based, at least in part, on at least one of the one or more RACH occasions, the first message comprising the first preamble and a payload (“In step 903, the UE transmits Msg1 over the determined RACH occasion, wherein the Msg1 includes a randomly selected RA preamble sequence from the available sequences, and a data part that includes at least a UE ID if the 2-step RA is used.” [0157]; Fig. 9); and
receiving a second message (i.e. “Msg2: Random access response” in Fig. 9) associated with completion of the first type of random access, the second message transmitted by the at least one base station (e.g. “gNB” in Fig. 9) in response to the first message (“receive a corresponding a random access response (RAR, or Msg2 equivalently) during a RAR window.” [0331]; “The gNB replies with the random access response (RAR) in Msg2 at step 702.” [0143]; Fig. 7A).
	Li does not specifically teach the UE initiating the first type of random access by transmitting at least a first preamble to the one or more base stations and the UE initiating the second type of random access by transmitting at least a second preamble to the one or more base stations.
	In an analogous art, Wang discloses the UE initiating the first type of random access (i.e. “2-step random access procedure”) by transmitting at least a first preamble (e.g. “Preamble0” in Fig. 5) to the one or more base stations (“referring to FIG. 5, UE-a initiates the 2 step RACH, selects Preamble0 from the first set of preambles, and sends Preamble0 on the configured PRACH resource (i.e., transmission of the MSG1 is achieved)” [0099]) and supported for the UE initiating the second type of random access (i.e. “4-step random access procedure”) by transmitting at least a second preamble (e.g. “Preamble5” in Fig. 5) to the one or more base stations (“referring to FIG. 5, UE2 initiates the 4 step RACH, selects Preamble5 from the second set of preambles, and sends Preamble5 on the configured PRACH resource (i.e., transmission of the MSG1 is achieved).” [0104] and furthermore “the network device receives a first preamble and a second preamble on a same PRACH resource, where the first preamble belongs to the first set of preambles for the two-step random access procedure, and the second preamble belongs to the second set of preambles for the four-step random access procedure” [0076]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li’s method for a random access procedure for new radio (NR) to include Wang’s random access method, in order to efficiently support 5G communication system (Wang [0003]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Wang’s random access method into Li’s method for a random access procedure for new radio (NR) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2 (Currently Amended)
Li, as modified by Wang, previously discloses the method of claim 1, wherein the second type of random access (i.e. “4-step random access procedure”) comprises: 
Wang further discloses transmission of the second preamble (“the network device receives a first preamble and a second preamble on a same PRACH resource, where the first preamble belongs to the first set of preambles for the two-step random access procedure, and the second preamble belongs to the second set of preambles for the four-step random access procedure” [0076]) to the at least one base station (i.e. “network device”) to initiate the second type of random access (i.e. “four-step random access procedure”);
reception of a random access response, the random access response (“the second RAR format is used for the four-step random access procedure”) transmitted by the at least one base station in response to the second preamble (“the network device determines that the first preamble corresponds to a first RAR format and the second preamble corresponds to a second RAR format, where the first RAR format is used for the two-step random access procedure, and the second RAR format is used for the four-step random access procedure. The network device carries a first RAR and a second RAR in a same random access response media access control protocol data unit (RAR MAC PDU), where the first RAR has the first RAR format and the second RAR has the second RAR format; and the network device sends the RAR MAC PDU.” [0076]);
transmission of a third message (i.e. “MSG3” in Fig. 2), in response to the random access response (i.e. “MSG2” in Fig. 2), to the at least one base station, the third message comprising information (“in order to implement transmission of the MSG3 in the 2 step RACH, the network device sends third configuration information corresponding to a PUSCH resource, where the PUSCH resource is used for transmission of the MSG3 in the two-step random access procedure. Referring to FIGS. 5 to 8, the network side may configure a set of PUSCH resources, and a terminal may select one PUSCH resource from the set of PUSCH resources for transmission of the MSG3, here, one PRACH resource is associated with PUSCH resources of n MSG3s, and the value of n depends on the network side capabilities.” [0073]) transmitted on an uplink shared channel (i.e. PUSCH); and
reception of a fourth message (i.e. “MSG4” in Fig. 2) associated with completion of the second type of random access (“FIG. 2 is a flow chart of the four-step random access procedure” [0020]), the fourth message transmitted by the at least one base station (i.e. gNB) in response to the third message (“The gNB sends to the UE MSG4: Contention Resolution.” [0059]).

Regarding claim 3
Li, as modified by Wang, previously discloses the method of claim 1, 
Li further discloses further comprising receiving the configuration information in: a system information block (SIB) (“SIB” [0129]), a master information block (MIB) (“MIB” [0129]), a radio resource control (RRC) message (“RRC” [0152]; Table 2), or a combination thereof.

Regarding claim 4
Li, as modified by Wang, previously discloses the method of claim 3, 
Li further discloses wherein the SIB (“the higher layer parameter can indicate the use of 2-step RA process through an indicator, which can be transmitted in PBCH or SIB 1.” [0263]) is scrambled by a group radio network temporary identifier (RNTI) (e.g. “RA2-RNTI”) for the first type of random access (“Upon detecting Msg1 from a UE, the gNB scrambles the CRC of PDCCH by a 2-step random access radio network temporary identifier (RA2-RNTI) for transmission of PDSCH containing a random access response (RAR) addressed to the UE.” [0158]).

Regarding claim 5
Li, as modified by Wang, previously discloses the method of claim 2, 
Li further discloses wherein the multiple RACH occasions comprise at least one of time, frequency, or space resource for initiating the first type or the second type of random access (“From the Msg1 configuration, the mapping rule between the selected SS block and Msg1 occasions, the UE obtains the time and frequency resources to transmit Msg1.” [0156]).

Regarding claim 6 (Currently Amended)
Li, as modified by Wang, previously discloses the method of claim 2, wherein the first preamble of the first type of random access comprises: 
Li further discloses a preamble sequence (“the UE can indicate a choice of 2-step RA or 4-step RA through a selection of a RA preamble sequence that is dedicated to 2-step RA or 4-step RA.” [0274]) from a subset of one or more preamble sequences for the second type of random access, a preamble sequence other than the one or more preamble sequences for the second type of random access, or a combination thereof (“In one sub-example, for each supported preamble formats for 2-step RA, a UE can choose a subset of all available preamble sequences to be dedicated for 2-step RA, and the remaining sequences to be dedicated to 4-step RA.” [0267]).

Regarding claim 7
Li, as modified by Wang, previously discloses the method of claim 6, 
Li further discloses wherein the multiple RACH occasions comprise one or more RACH occasions for the first type of random access and occupy a subset of RACH occasions normally for the second type of random access (“In one sub-example, for each supported preamble formats for 2-step RA, a UE can choose a subset of all available preamble sequences to be dedicated for 2-step RA, and the remaining sequences to be dedicated to 4-step RA.  When the UE uses the 2-step RA, the UE first determines the preamble format from the PRACH configuration, and then transmits the preamble sequence that correspond to the 2-step RA.  A gNB side can become aware of the 2-step RA process after detecting the preamble sequence corresponding to 2-step RA.  The format for data part cannot be explicitly indicated with this method.  One approach is for the UE to be specified to use the same format for data part as for the preamble format, and the PRACH and data part use a TDM'ed approach.” [0267]), and wherein the subset of RACH occasions is for the one or more RACH occasions for the first type of random access only (“In one example, the preamble for a 2-step RA can use same preamble formats for short preamble sequences as for 4-step RA of Rel-15 NR as defined in TABLE 1.  Compared to defining new preamble formats for 2-step RA, using the preamble formats in TABLE 1 for 2-step RA conforms with NR and reduces a UE or gNB implementation complexity to transmit or detect, respectively, preamble sequences.  Compared to adopting preambles with long sequence length, short preamble sequences have a same SCS as the data part in Msg1 and this facilitates the decoding of the data part.  In one sub-example, either all preamble formats in TABLE 1, or a subset (e.g., preamble formats that correspond to a small cell radius) can be supported for 2-step RA.” [0195]).

Regarding claim 11
Li, as modified by Wang and Amuru, previously discloses the method of claim 9, further comprising:
Li further discloses determining the one or more RACH occasions for the first type of random access and the one or more RACH occasions for the second type of random access based on the configuration information (“In steps 901 and 902, a UE first detects the SS/PBCH block(s) from the gNB and selects a suitable SS/PBCH block for the RACH procedure.  Then UE obtains the configuration of a control resource set (CORESET) for receiving PDCCH, which schedules the system information blocks that contain the PRACH configuration.  From the PRACH configuration, the UE obtains one or multiple of the following RA related parameters, such as a PRACH preamble format, indicator to use the 2-step RA or the 4-step RA, a configuration of Msg1 occasion burst, a configuration of slot structure for Msg1 transmission, an indicator to support wideband LBT down-selection for PRACH, and the like.” [0156]; Fig. 9); and
transmitting the first message (i.e. “msg1”) in the determined one or more RACH occasions for the first type of random access and not in the determined one or more RACH occasions for the second type of random access (“the higher layer parameter can indicate to the UE to use Msg1 formats dedicated to 2-step RA process, rather than for a 4-step RA process.  For instance, this can be achieved by adding new entries to the PRACH configuration table of Rel-15 NR; or add a new Msg1 configuration table dedicated for 2-step RACH.” [0264]).

Regarding claim 12
Li, as modified by Wang, previously discloses the method of claim 7, 
Li further discloses wherein the configuration information further comprises at least one parameter indicating at least one of: a number of synchronization signal/physical broadcast channel (PBCH) blocks (SSBs), a number of contention-based preambles for each SSB, or a combination thereof (“A first design consideration is how the Msg1 /RACH occasions (i.e., resources to transmit Msg1) are derived for the 2-step RA.  In the 4-step RA procedure of Rel-15 NR, a UE can derive the time/frequency resource for its associated PRACH occasions through the higher layer parameters that the association between the SS/PBCH blocks and the PRACH occasions will be dependent on, such parameters can include SSB-perRACH-Occasion (i.e., number of SS/PBCH blocks associated with one PRACH occasion);… Through detecting these parameters from its detected SS/PBCH block and the predefined mapping rules of SS/PBCH block and PRACH occasions, the UE can determine its available PRACH occasions within an association period of SS/PBCH blocks to the PRACH occasions, which can be one or multiple PRACH configuration periods.” [0310]).

Regarding claim 13
Li, as modified by Wang, previously discloses the method of claim 7, 
Li further discloses wherein a first preamble format for the first type of random access is different from a second preamble format for the second type of random access (“From the PRACH configuration, the UE obtains one or multiple of the following RA related parameters, such as a PRACH preamble format, indicator to use the 2-step RA or the 4-step RA, a configuration of Msg1 occasion burst, a configuration of slot structure for Msg1 transmission, an indicator to support wideband LBT down-selection for PRACH, and the like.” [0156]).

Regarding claim 14
Li, as modified by Wang, previously discloses the method of claim 7, 
Li further discloses wherein the configuration information further comprises at least one parameter specifically for the first type of random access (“a gNB can explicitly indicate the use of a 2-step RA process through higher layer parameters.  Specifically, the usage of 2-step RA can be indicated explicitly by the gNB to UEs through PRACH configuration parameters in a system information block.” [0262]).

Regarding claim 15
Li, as modified by Wang, previously discloses the method of claim 6, 
Li further discloses wherein the multiple RACH occasions comprise one or more RACH occasions for the first type of random access and occupy a subset of RACH occasions for the second type of random access, and wherein the subset of RACH occasions is for both the one or more RACH occasions for the first type of random access and the one or more RACH occasions for the second type of random access (“In NR, an association exists between one or multiple occasions of the SS/PBCH blocks and a subset of RACH resources.  UE can select the subset of RACH resources through its downlink measurement and this association.” [0142]).

Regarding claim 16
Li, as modified by Wang, previously discloses the method of claim 15, 
Li further discloses wherein the one or more RACH occasions for the first type of random access are sent in: system information (“SIB”, “MIB” [0129]), radio resource control (RRC) messaging (“RRC” [0152]; Table 2), or a combination thereof, for a UE performing the first type of random access only.

Regarding claim 19
Li, as modified by Wang, previously discloses the method of claim 15, 
Li further discloses wherein the subset of RACH occasions for both the one or more RACH occasions for the first type of random access and the one or more RACH occasions for the second type of random access is configured by at least one parameter, and wherein the subset of RACH occasions is associated with a same synchronization signal/physical broadcast channel (PBCH) block (SSB) index (“A first design consideration is how the Msg1 /RACH occasions (i.e., resources to transmit Msg1) are derived for the 2-step RA.  In the 4-step RA procedure of Rel-15 NR, a UE can derive the time/frequency resource for its associated PRACH occasions through the higher layer parameters that the association between the SS/PBCH blocks and the PRACH occasions will be dependent on, such parameters can include SSB-perRACH-Occasion (i.e., number of SS/PBCH blocks associated with one PRACH occasion); msg1-FDM (i.e., number of FDM'ed PRACH occasions), msg1-frequency-start (i.e., offset of lowest PRACH occasion with respect to PRB 0), PRACHConfigurationlndex (i.e., the time-domain resource configuration for PRACH can be derived by mapping PRACHConfigurationlndex to PRACH configuration table).  Through detecting these parameters from its detected SS/PBCH block and the predefined mapping rules of SS/PBCH block and PRACH occasions, the UE can determine its available PRACH occasions within an association period of SS/PBCH blocks to the PRACH occasions, which can be one or multiple PRACH configuration periods.” [0310].

Regarding claim 20
Li, as modified by Wang, previously discloses the method of claim 6, 
Li further discloses wherein the one or more RACH occasions comprise one or more RACH occasions that are only for the first type of random access and that are different from RACH occasions configured by the at least one base station for the second type of random access (“From the PRACH configuration, the UE obtains one or multiple of the following RA related parameters, such as a PRACH preamble format, indicator to use the 2-step RA or the 4-step RA, a configuration of Msg1 occasion burst, a configuration of slot structure for Msg1 transmission, an indicator to support wideband LBT down-selection for PRACH, and the like.” [0156]).

Regarding claim 21
Li, as modified by Wang, previously discloses the method of claim 20, 
Li further discloses wherein the one or more RACH occasions for the first type of random access are sent in: system information (“SIB”, “MIB” [0129]), radio resource control (RRC) messaging (“RRC” [0152]; Table 2), or a combination thereof, for a UE performing the first type of random access only.

Regarding claim 22
Li, as modified by Wang, previously discloses the method of claim 20, 
Li further discloses wherein the configuration information further comprises at least one parameter indicating at least one of: a number of synchronization signal/physical broadcast channel (PBCH) blocks (SSBs), a number of contention-based preambles for each SSB, or a combination thereof (“A first design consideration is how the Msg1 /RACH occasions (i.e., resources to transmit Msg1) are derived for the 2-step RA.  In the 4-step RA procedure of Rel-15 NR, a UE can derive the time/frequency resource for its associated PRACH occasions through the higher layer parameters that the association between the SS/PBCH blocks and the PRACH occasions will be dependent on, such parameters can include SSB-perRACH-Occasion (i.e., number of SS/PBCH blocks associated with one PRACH occasion);… Through detecting these parameters from its detected SS/PBCH block and the predefined mapping rules of SS/PBCH block and PRACH occasions, the UE can determine its available PRACH occasions within an association period of SS/PBCH blocks to the PRACH occasions, which can be one or multiple PRACH configuration periods.” [0310]).

Regarding claim 23
Li, as modified by Wang, previously discloses the method of claim 20, 
Li further discloses wherein a first preamble format for the first type of random access is different from a second preamble format for the second type of random access (“From the PRACH configuration, the UE obtains one or multiple of the following RA related parameters, such as a PRACH preamble format, indicator to use the 2-step RA or the 4-step RA, a configuration of Msg1 occasion burst, a configuration of slot structure for Msg1 transmission, an indicator to support wideband LBT down-selection for PRACH, and the like.” [0156]).

Regarding claim 24
Li, as modified by Wang, previously discloses the method of claim 20, 
Li further discloses wherein the configuration information further comprises at least one parameter specifically for the first type of random access (“From the PRACH configuration, the UE obtains one or multiple of the following RA related parameters, such as a PRACH preamble format, indicator to use the 2-step RA or the 4-step RA, a configuration of Msg1 occasion burst, a configuration of slot structure for Msg1 transmission, an indicator to support wideband LBT down-selection for PRACH, and the like.” [0156]).

Regarding claim 28
 	Li, as modified by Wang, previously discloses the method of claim 2, 
Li further discloses wherein the configuration information further comprises slot format information (i.e. “configuration of slot structure”) only for the first type of random access (“From the PRACH configuration, the UE obtains one or multiple of the following RA related parameters, such as a PRACH preamble format, indicator to use the 2-step RA or the 4-step RA, a configuration of Msg1 occasion burst, a configuration of slot structure for Msg1 transmission, an indicator to support wideband LBT down-selection for PRACH, and the like.” [0156]).

Regarding claim 29
Li, as modified by Wang, previously discloses the method of claim 28, 
Li further discloses further comprising receiving the configuration information in: a system information block (SIB) (“SIB” [0129]), a radio resource control (RRC) message (“RRC” [0152]; Table 2), or a combination thereof.

Regarding claim 30
Li, as modified by Wang, previously discloses the method of claim 28, 
Li further discloses wherein the slot format information indicates a slot-based structure for the first message (i.e. “msg1”), a symbol-based structure for the first message, or a combination thereof (“For example, each entry of the Msg1 configuration table can include all or a subset of the following information: an Msg1 configuration index; Msg1 format (including both PRACH preamble format and data part format); Msg1 configuration period (e.g., 1/2/4/8/16 system frames or more than 16 system frames); system frame number (SFN) modulus the Msg1 occasion period for the SFN that contains Msg1; the subframe number within the SFN that contains Msg1; the starting symbol for the Msg1 (e.g., for NR in licensed or when LBT for Msg1 is single-shot); number of Msg1 slots within a subframe; number of time-domain Msg1 occasions within a Msg1 slot (i.e., the slot that contains Msg1); and the Msg1 duration in number of NR-U symbols.  For NR-U, the Msg1 configuration table can further contains the information about resources for LBT, such as the symbol positions for LBT of Msg1, or the starting symbol of LBT.” [0209]).

Regarding claim 32
 	Li, as modified by Wang, previously discloses the method of claim 28, 
Li further discloses wherein physical uplink shared channel (PUSCH) occasions that include a guard period (“guard period, “GP”) are contiguous in time domain within a slot (“Msg1 can be allocated within an uplink centric slot, wherein Msg1 should avoid to overlap with the downlink control and guard period, as well as uplink control and SRS symbols, when any.  A configuration of the slot structure for Msg1 transmission can be indicated through system information together with the PRACH configuration parameters.  For instance, the first 2 or 3 symbols of the slot can be reserved for downlink control and GP, while the last 2 or 4 symbols of the slot can be reserved for uplink control or SRS transmissions.  In one example, FIG. 17 illustrates supported formats and configurations of Msg1 within an uplink centric slot, with 2 first symbols reserved, for example for downlink control and GP, and 2 last symbols reserved, for example for uplink control and SRS transmissions.” [0259]).

Regarding claim 33 (Currently Amended)
Li, as modified by Wang, previously discloses the method of claim 1, 
Li further discloses wherein the configuration information further comprises at least one of guard band configuration or guard time configuration for the first preamble (“the data symbols can have the same numerology as the preamble sequences, and no extra guard band is needed when preamble and data are multiplexed in frequency domain.” [0166]) and for the payload of the first message of the first type of random access (“FIG. 17 illustrates supported formats and configurations of Msg1 within an uplink centric slot, with 2 first symbols reserved, for example for downlink control and GP, and 2 last symbols reserved, for example for uplink control and SRS transmissions.” [0259]; Fig. 17).

Regarding claim 34 (Currently Amended)
Li, as modified by Wang, previously discloses the method of claim 33, 
Li further discloses wherein the at least one of the guard band configuration or the guard time configuration for the first preamble of the first message is same as guard band configuration or guard time configuration for the second preamble of a different first message of the second type of random access, respectively (“Msg1 can be allocated within an uplink centric slot, wherein Msg1 should avoid to overlap with the downlink control and guard period, as well as uplink control and SRS symbols, when any.  A configuration of the slot structure for Msg1 transmission can be indicated through system information together with the PRACH configuration parameters (this information provides which type of random access procedure is applicable).  For instance, the first 2 or 3 symbols of the slot can be reserved for downlink control and GP, while the last 2 or 4 symbols of the slot can be reserved for uplink control or SRS transmissions.  In one example, FIG. 17 illustrates supported formats and configurations of Msg1 within an uplink centric slot, with 2 first symbols reserved, for example for downlink control and GP, and 2 last symbols reserved, for example for uplink control and SRS transmissions.” [0259]).

Regarding claim 35 (Currently Amended)
Li, as modified by Wang, previously discloses the method of claim 33, 
Li further discloses wherein the at least one of the guard band configuration or the guard time configuration for the payload is same (e.g. “Msg1:A0_A0”, “Msg1:A2_A2” in Fig. 17) as the at least one of the guard band configuration or guard time configuration for the first preamble of the first message, respectively (“FIG. 17 illustrates supported formats and configurations of Msg1 within an uplink centric slot, with 2 first symbols reserved, for example for downlink control and GP, and 2 last symbols reserved, for example for uplink control and SRS transmissions.” [0259]; Fig. 17).

Regarding claim 36 (Currently Amended)
Li, as modified by Wang, previously discloses the method of claim 33, 
Li further discloses wherein the at least one of the guard band configuration or the guard time configuration for the payload is different(e.g. “Msg1:A0_A0”, “Msg1:A1_A1” in Fig. 17)  from the at least one guard band configuration or guard time configuration for the first preamble of the first message, respectively (“FIG. 17 illustrates supported formats and configurations of Msg1 within an uplink centric slot, with 2 first symbols reserved, for example for downlink control and GP, and 2 last symbols reserved, for example for uplink control and SRS transmissions.” [0259]; Fig. 17).

Regarding claim 37
Li, as modified by Wang, previously discloses the method of claim 33, 
Li further discloses wherein the guard band configuration for the payload comprises a physical resource block (PRB) (“FIG. 11A shows a data format where a guard period (GP) is appended to the end of each data segment.  FIG. 11B shows another data format where the data segment 1 to data segment n-1 does not have a GP, while a GP can potentially be added to data segment n, such as to fill in the end of an NR-U slot that contains the Msg1.  Each data part of the RA messages is composed of n&gt;=1 data segments multiplexed in time domain, and each data segment consists of multiple/repeated symbols denoted by SYM.  In one sub-example, data part can also be composed of n&gt;=1 data segments multiplexed in the frequency domain, with each data segment having the same format (i.e., CP/GP length, number of symbols).  This can be equivalent to when there is only one data segment in the time domain as the examples in FIGS. 11A and 11B, but increase the number of PRBs for the data segment by n-fold.” [0199-0200]).

Regarding claim 38 (Currently Amended)
Li, as modified by Wang, previously discloses the method of claim 33, 
Li further discloses wherein the at least one of guard band configuration or guard time configuration for the first preamble and for the payload of the first message (“FIG. 17 illustrates supported formats and configurations of Msg1 within an uplink centric slot, with 2 first symbols reserved, for example for downlink control and GP, and 2 last symbols reserved, for example for uplink control and SRS transmissions.” [0259] and furthermore “In one sub-example, the data symbols can have the same numerology as the preamble sequences, and no extra guard band is needed when preamble and data are multiplexed in frequency domain.” [0166]) is: received in a system information block (SIB), received in a master information block (MIB) (“SIB”, “MIB” [0129]), received in a radio resource control (RRC) message (“RRC” [0152]; Table 2), specified in a standard, or a combination thereof.

Regarding claim 39
Li, as modified by Wang, previously discloses the method of claim 33, 
Li further discloses wherein intra-slot frequency hopping for each physical uplink shared channel (PUSCH) occasion of the first message is configured (“the OCB regulation can be met for an Msg1, by properly choosing the radio resource configuration of the PRACH preamble part and data part of the Msg1, as well as the number of PRBs for the preamble part and data part respectively; such that the frequency range of the Msg1 can meet the requirement from the OCB regulation.  For instance, this can be achieved by choosing a longer sequence for PRACH with larger bandwidth than that of Rel-15 NR with 12 PRBs; and/or a larger number of PRBs for the data part compared to PRACH; and/or by allowing data part to use different frequency resources with the PRACH part potentially with frequency hopping from PRACH to data part of the Msg1.” [0298]), and wherein a guard time between hops of the intra-slot frequency hopping is configurable (“a UE does not have a valid timing advance value when transmitting Msg1, the data part of Msg1 can be subject to inter-symbol interference when the data uses same OFDM symbol structure as PUSCH/PUCCH.  Thus, the data part of 2 step RA can choose the CP and GP lengths to be larger than or equal to the corresponding PRACH part of the Msg1 to alleviate potential inter-symbol interference due to timing misalignment.” [0203]).

Regarding claim 40
Li, as modified by Wang, previously discloses the method of claim 1, 
Li does not specifically teach wherein the UE comprises an Internet-of-Things (IoT) UE.
In an analogous art, Islam discloses wherein the UE comprises an Internet-of-Things (IoT) UE (“a UE 115 may also refer to a wireless local loop (WLL) station, an Internet of Things (IoT) device, an Internet of Everything (IoE) device, or an MTC device, or the like, which may be implemented in various articles such as appliances, vehicles, meters, or the like.” [0086]).

Regarding claim 41 (Currently Amended)
Li discloses a method for wireless communications by a base station (BS) (e.g. “gNB” in Fig. 9) in a network supporting co-existence of a first type (i.e. “2-step random access procedure”) of random access and a second type (i.e. “4-step random access procedure”) of random access, comprising:
determining configuration information indicating multiple random access channel (RACH) occasions (“Another design consideration is the number of RAR occasions that gNB transmits in response to the Msg1(s) from a UE received by the gNB, wherein a RAR occasion refers to the radio resources (e.g., time/frequency resource) that RAR message will be transmitted at.” [0361] and furthermore “gNB to schedule DL/UL data, especially during a long RACH occasion” [0259]), including at least one of the multiple occasions (“the UE transmits Msg1 over the determined RACH occasion, wherein the Msg1 includes a randomly selected RA preamble sequence from the available sequences” [0157]) that is indicated as supported for the UE initiating the first type of random access and supported for the UE initiating the second type of random access (see Fig. 18; “From the PRACH configuration, the UE obtains one or multiple of the following RA related parameters: indicator to use the 2-step RA or the 4-step RA” [0156] and furthermore “in case of multiple Msg1 transmissions within an Msg1 occasion burst, the UE can continue to monitor its RAR window until either the UE detects a RAR message that corresponds to its Msg1 such that a successful 2-step RA can be achieved; or UE detects a RAR that corresponds to correct information of PRACH preamble radio resource and PRACH sequence, such that a fallback to 4-step RA is available” [0390]);
transmitting the configuration information to one or more user equipments (UEs) (e.g. “UE” in Fig. 7A) in the network (“The gNB replies with the random access response (RAR) in Msg2 at step 702.” [0143]; Fig. 7A); and 
performing the first type of random access with at least one UE of the one or more UEs based, at least in part, on the configuration information (“FIG. 18 illustrates an exemplary flowchart for a gNB initiated switching between 2-step RA and 4-step RA according to one embodiment of the present disclosure.” [0271-0272]), wherein performing the first type of random access comprises:
receiving a first message (i.e. “Msg1” in Fig. 7A) from the at least one UE to initiate the first type of random access based, at least in part, on at least one of the multiple RACH occasions, the first message comprising the first preamble and a payload (“In step 903, the UE transmits Msg1 over the determined RACH occasion, wherein the Msg1 includes a randomly selected RA preamble sequence from the available sequences, and a data part that includes at least a UE ID if the 2-step RA is used.” [0157]; Fig. 9); and transmitting to the at least one UE, in response to the first message, a second message (i.e. “Msg2” in Fig. 7A) associated with completion of the first type of random access (“receive a corresponding a random access response (RAR, or Msg2 equivalently) during a RAR window.” [0331]; “The gNB replies with the random access response (RAR) in Msg2 at step 702.” [0143]; Fig. 7A).
	Li does not specifically teach the UE initiating the first type of random access by transmitting at least a first preamble to the one or more base stations and the UE initiating the second type of random access by transmitting at least a second preamble to the one or more base stations.
	In an analogous art, Wang discloses the UE initiating the first type of random access (i.e. “2-step random access procedure”) by transmitting at least a first preamble (e.g. “Preamble0” in Fig. 5) to the one or more base stations (“referring to FIG. 5, UE-a initiates the 2 step RACH, selects Preamble0 from the first set of preambles, and sends Preamble0 on the configured PRACH resource (i.e., transmission of the MSG1 is achieved)” [0099]) and supported for the UE initiating the second type of random access (i.e. “4-step random access procedure”) by transmitting at least a second preamble (e.g. “Preamble5” in Fig. 5) to the one or more base stations (“referring to FIG. 5, UE2 initiates the 4 step RACH, selects Preamble5 from the second set of preambles, and sends Preamble5 on the configured PRACH resource (i.e., transmission of the MSG1 is achieved).” [0104] and furthermore “the network device receives a first preamble and a second preamble on a same PRACH resource, where the first preamble belongs to the first set of preambles for the two-step random access procedure, and the second preamble belongs to the second set of preambles for the four-step random access procedure” [0076]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li’s method for a random access procedure for new radio (NR) to include Wang’s random access method, in order to efficiently support 5G communication system (Wang [0003]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Wang’s random access method into Li’s method for a random access procedure for new radio (NR) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 42 (Currently Amended)
The method of claim 41, wherein the second type of random access comprises: 
reception of the second preamble from the at least one UE to initiate the second type of random access;
transmission of a random access response to the at least one UE, the random access response transmitted by the base station in response to the second preamble;
reception of a third message from the at least one UE in response to the random access response, the third message comprising information transmitted on an uplink shared channel; and
transmission of a fourth message associated with completion of the second type of random access to the at least one UE, in response to the third message.
The scope and subject matter of method claim 42 is similar to the scope and subject matter to the method as claimed in claim 2. Therefore method claim 42 corresponds to method claim 2 and is rejected for the same reasons of anticipation as used in claim 2 rejection above.

Regarding claim 43
The method of claim 41, further comprising transmitting the configuration information in: a system information block (SIB), a master information block (MIB), a radio resource control (RRC) message, or a combination thereof.
The scope and subject matter of method claim 43 is similar to the scope and subject matter to the method as claimed in claim 3. Therefore method claim 43 corresponds to method claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 44
The method of claim 43, further comprising scrambling the SIB by a group radio network temporary identifier (RNTI) for the first type of random access.
The scope and subject matter of method claim 44 is similar to the scope and subject matter to the method as claimed in claim 4. Therefore method claim 44 corresponds to method claim 4 and is rejected for the same reasons of anticipation as used in claim 4 rejection above.

Regarding claim 45
The method of claim 42, wherein the multiple RACH occasions comprise at least one of time, frequency, or space resource for initiating the first type or the second type of random access.
The scope and subject matter of method claim 45 is similar to the scope and subject matter to the method as claimed in claim 5. Therefore method claim 45 corresponds to method claim 5 and is rejected for the same reasons of anticipation as used in claim 5 rejection above.

Regarding claim 46 (Currently Amended)
The method of claim 42, wherein the first preamble of the first type of random access comprises: a preamble sequence from a subset of one or more preamble sequences for the second type of random access, a preamble sequence other than the one or more preamble sequences for the second type of random access, or a combination thereof.
The scope and subject matter of method claim 46 is similar to the scope and subject matter to the method as claimed in claim 6. Therefore method claim 46 corresponds to method claim 6 and is rejected for the same reasons of anticipation as used in claim 6 rejection above.

Regarding claim 47
The method of claim 46, wherein the multiple RACH occasions comprise one or more RACH occasions for the first type of random access and occupy a subset of RACH occasions normally for the second type of random access, and wherein the subset of RACH occasions is for the one or more RACH occasions for the first type of random access only.
The scope and subject matter of method claim 47 is similar to the scope and subject matter to the method as claimed in claim 7. Therefore method claim 47 corresponds to method claim 7 and is rejected for the same reasons of anticipation as used in claim 7 rejection above.

Regarding claim 51
The method of claim 49, wherein the at least one UE determines the one or more RACH occasions for the first type of random access and the one or more RACH occasions for the second type of random access based on the configuration information, and further comprising:
receiving the first message from the at least one UE in the determined one or more RACH occasions for the first type of random access and not in the determined one or more RACH occasions for the second type of random access.
The scope and subject matter of method claim 51 is similar to the scope and subject matter to the method as claimed in claim 11. Therefore method claim 51 corresponds to method claim 11 and is rejected for the same reasons of anticipation as used in claim 11 rejection above.

Regarding claim 52
The method of claim 47, wherein the configuration information further comprises at least one parameter indicating at least one of: a number of synchronization signal/physical broadcast channel (PBCH) blocks (SSBs), a number of contention-based preambles for each SSB, or a combination thereof.
The scope and subject matter of method claim 52 is similar to the scope and subject matter to the method as claimed in claim 12. Therefore method claim 52 corresponds to method claim 12 and is rejected for the same reasons of anticipation as used in claim 12 rejection above.

Regarding claim 53
The method of claim 47, wherein a first preamble format for the first type of random access is different from a second preamble format for the second type of random access.
The scope and subject matter of method claim 53 is similar to the scope and subject matter to the method as claimed in claim 13. Therefore method claim 53 corresponds to method claim 13 and is rejected for the same reasons of anticipation as used in claim 13 rejection above.

Regarding claim 54
The method of claim 47, wherein the configuration information further comprises at least one parameter specifically for the first type of random access.
The scope and subject matter of method claim 54 is similar to the scope and subject matter to the method as claimed in claim 14. Therefore method claim 54 corresponds to method claim 14 and is rejected for the same reasons of anticipation as used in claim 14 rejection above.

Regarding claim 55
The method of claim 49, wherein the multiple RACH occasions comprise one or more RACH occasions for the first type of random access and occupy a subset of RACH occasions for the second type of random access, and wherein the subset of RACH occasions is for both the one or more RACH occasions for the first type of random access and the one or more RACH occasions for the second type of random access.
The scope and subject matter of method claim 55 is similar to the scope and subject matter to the method as claimed in claim 15. Therefore method claim 55 corresponds to method claim 15 and is rejected for the same reasons of anticipation as used in claim 15 rejection above.

Regarding claim 56
The method of claim 55, wherein the one or more RACH occasions for the first type of random access are sent in: system information, radio resource control (RRC) messaging, or a combination thereof, for a UE performing the first type of random access only.
The scope and subject matter of method claim 56 is similar to the scope and subject matter to the method as claimed in claim 16. Therefore method claim 56 corresponds to method claim 16 and is rejected for the same reasons of anticipation as used in claim 16 rejection above.

Regarding claim 59
 	The method of claim 55, wherein the subset of RACH occasions for both the one or more RACH occasions for the first type of random access and the one or more RACH occasions for the second type of random access is configured by at least one parameter, and wherein the subset of RACH occasions is associated with a same synchronization signal/physical broadcast channel (PBCH) block (SSB) index.
The scope and subject matter of method claim 59 is similar to the scope and subject matter to the method as claimed in claim 19. Therefore method claim 59 corresponds to method claim 19 and is rejected for the same reasons of anticipation as used in claim 19 rejection above.

Regarding claim 60
The method of claim 52, wherein the one or more RACH occasions comprise one or more RACH occasions that are only for the first type of random access and that are different from RACH occasions configured by the at least one base station for the second type of random access.
The scope and subject matter of method claim 60 is similar to the scope and subject matter to the method as claimed in claim 20. Therefore method claim 60 corresponds to method claim 20 and is rejected for the same reasons of anticipation as used in claim 20 rejection above.

Regarding claim 61
The method of claim 60, wherein the one or more RACH occasions only for the first type of random access are sent in: system information, radio resource control (RRC) messaging, or a combination thereof, for a UE performing the first type of random access only.
The scope and subject matter of method claim 61 is similar to the scope and subject matter to the method as claimed in claim 21. Therefore method claim 61 corresponds to method claim 21 and is rejected for the same reasons of anticipation as used in claim 21 rejection above.

Regarding claim 62
The method of claim 60, wherein the configuration information further comprises at least one parameter indicating at least one of: a number of synchronization signal/physical broadcast channel (PBCH) blocks (SSBs), a number of contention-based preambles for each SSB, or a combination thereof.
The scope and subject matter of method claim 62 is similar to the scope and subject matter to the method as claimed in claim 22. Therefore method claim 62 corresponds to method claim 22 and is rejected for the same reasons of anticipation as used in claim 22 rejection above.

Regarding claim 63
The method of claim 60, wherein a first preamble format for the first type of random access is different from a second preamble format for the second type of random access.
The scope and subject matter of method claim 63 is similar to the scope and subject matter to the method as claimed in claim 23. Therefore method claim 63 corresponds to method claim 23 and is rejected for the same reasons of anticipation as used in claim 23 rejection above.

Regarding claim 64
The method of claim 60, wherein the configuration information further comprises at least one parameter specifically for the first type of random access.
The scope and subject matter of method claim 64 is similar to the scope and subject matter to the method as claimed in claim 24. Therefore method claim 64 corresponds to method claim 24 and is rejected for the same reasons of obviousness as used in claim 24 rejection above.

Regarding claim 68
The method of claim 42, wherein the configuration information further comprises slot format information only for the first type of random access.
The scope and subject matter of method claim 68 is similar to the scope and subject matter to the method as claimed in claim 28. Therefore method claim 68 corresponds to method claim 28 and is rejected for the same reasons of anticipation as used in claim 28 rejection above.

Regarding claim 69
The method of claim 68, further comprising transmitting the configuration information in: a system information block (SIB), a radio resource control (RRC) message, or a combination thereof.
The scope and subject matter of method claim 69 is similar to the scope and subject matter to the method as claimed in claim 29. Therefore method claim 69 corresponds to method claim 29 and is rejected for the same reasons of anticipation as used in claim 29 rejection above.

Regarding claim 70
The method of claim 68, wherein the slot format information indicates a slot-based structure for the first message, a symbol-based structure for the first message, or a combination thereof.
The scope and subject matter of method claim 70 is similar to the scope and subject matter to the method as claimed in claim 30. Therefore method claim 70 corresponds to method claim 30 and is rejected for the same reasons of anticipation as used in claim 30 rejection above.

Regarding claim 72
The method of claim 68, wherein physical uplink shared channel (PUSCH) occasions that include a guard period are contiguous in time domain within a slot.
The scope and subject matter of method claim 72 is similar to the scope and subject matter to the method as claimed in claim 32. Therefore method claim 72 corresponds to method claim 32 and is rejected for the same reasons of anticipation as used in claim 32 rejection above.

Regarding claim 73 (Currently Amended)
The method of claim 41, wherein the configuration information further comprises at least one of guard band configuration or guard time configuration for the first preamble and for the payload of the first message of the first type of random access.
The scope and subject matter of method claim 73 is similar to the scope and subject matter to the method as claimed in claim 33. Therefore method claim 73 corresponds to method claim 33 and is rejected for the same reasons of anticipation as used in claim 33 rejection above.

Regarding claim 74 (Currently Amended)
The method of claim 73, wherein the at least one of the guard band configuration or the guard time configuration for the first preamble of the first message is same as guard band configuration or guard time configuration for the second preamble of a different first message  of the second type of random access, respectively.
The scope and subject matter of method claim 74 is similar to the scope and subject matter to the method as claimed in claim 34. Therefore method claim 74 corresponds to method claim 34 and is rejected for the same reasons of anticipation as used in claim 34 rejection above.

Regarding claim 75 (Currently Amended)
The method of claim 73, wherein the at least one of the guard band configuration or the guard time configuration for the payload is same as the at least one of the guard band configuration or guard time configuration for the first preamble of the first message, respectively.
The scope and subject matter of method claim 75 is similar to the scope and subject matter to the method as claimed in claim 35. Therefore method claim 75 corresponds to method claim 35 and is rejected for the same reasons of anticipation as used in claim 35 rejection above.

Regarding claim 76 (Currently Amended)
The method of claim 73, wherein the at least one of the guard band configuration or the guard time configuration for the payload is different from the at least one guard band configuration or guard time configuration for the first preamble of the first message, respectively.
The scope and subject matter of method claim 76 is similar to the scope and subject matter to the method as claimed in claim 36. Therefore method claim 76 corresponds to method claim 36 and is rejected for the same reasons of anticipation as used in claim 36 rejection above.

Regarding claim 77
The method of claim 73, wherein the guard band configuration for the payload comprises a physical resource block (PRB).
The scope and subject matter of method claim 77 is similar to the scope and subject matter to the method as claimed in claim 37. Therefore method claim 77 corresponds to method claim 37 and is rejected for the same reasons of anticipation as used in claim 37 rejection above.

Regarding claim 78 (Currently Amended)
The method of claim 73, wherein the at least one of guard band configuration or guard time configuration for the first preamble and for the payload of the first message is: transmitted in a system information block (SIB), transmitted in a master information block (MIB), transmitted in a radio resource control (RRC) message, specified in a standard, or a combination thereof.
The scope and subject matter of method claim 78 is similar to the scope and subject matter to the method as claimed in claim 38. Therefore method claim 78 corresponds to method claim 38 and is rejected for the same reasons of anticipation as used in claim 38 rejection above.

Regarding claim 79
The method of claim 73, wherein intra-slot frequency hopping for each physical uplink shared channel (PUSCH) occasion of the first message is configured, and wherein a guard time between hops of the intra-slot frequency hopping is configurable.
The scope and subject matter of method claim 79 is similar to the scope and subject matter to the method as claimed in claim 39. Therefore method claim 79 corresponds to method claim 39 and is rejected for the same reasons of anticipation as used in claim 39 rejection above.

Regarding claim 80
The method of claim 41, wherein the at least one UE comprises an Internet-of-Things (IoT) UE.
The scope and subject matter of method claim 80 is similar to the scope and subject matter to the method as claimed in claim 40. Therefore method claim 80 corresponds to method claim 40 and is rejected for the same reasons of anticipation as used in claim 40 rejection above.

Regarding claim 81 (Currently Amended)
 	Li discloses an apparatus (i.e. “UE 116” in Fig. 3; [0103]) for wireless communication in a network supporting co-existence of a first type of random access and a second type of random access, the apparatus comprising:
at least one processor (“processor 340” in Fig. 3; [0103]); and
memory (“memory 360” in Fig. 3; [0103]) coupled to the at least one processor, the memory comprising instructions executable by the at least one processor to cause the apparatus to:
receive configuration information from one or more base stations in the network, the configuration information indicating multiple random access channel (RACH) occasions, including at least one of the multiple RACH occasions that is indicated as supported for the first type of random access by transmitting at least a first preamble to the one or more base stations and supported for the UE initiating the second type of random access by transmitting at least a second preamble to the one or more base stations; and
perform the first type of random access with at least one base station of the one or more base stations based, at least in part, on the configuration information, wherein the performing the first type of random access comprises:
transmitting a first message to the at least one base station to initiate the first type of random access based, at least in part, on at least one of the multiple RACH occasions, the first message comprising the first preamble and a payload; and
receiving a second message associated with completion of the first type of random access, the second message transmitted by the at least one base station in response to the first message.
The scope and subject matter of apparatus claim 81 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 81 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 82 (Currently Amended)
Li discloses an apparatus (i.e. “eNB 102” in Fig. 2; [0085]) for wireless communication in a network supporting co-existence of a first type of random access and a second type of random access, the apparatus comprising:
at least one processor (“processor 225” in Fig. 2; [0085]); and
memory (“memory 230” in Fig. 2; [0085]) coupled to the at least one processor, the memory comprising instructions executable by the at least one processor to cause the apparatus to:
determine configuration information indicating multiple random access channel (RACH) occasions, including at least one of the multiple RACH occasions that is indicated as supported for the UE initiating the first type of random access by transmitting at least a first preamble to the at least one base station and supported for the UE initiating the second type of random access by transmitting at least a second preamble to the at least one base station;
transmit the configuration information to one or more user equipments (UEs) in the network; and
perform the first type of random access with at least one UE of the one or more UEs based, at least in part, on the configuration information, wherein performing the first type of random access comprises:
receiving a first message from the at least one UE to initiate the first type of random access based, at least in part, on at least one of the multiple RACH occasions, the first message comprising the first preamble and a payload; and
transmitting to the at least one UE, in response to the first message, a second message associated with completion of the first type of random access.
The scope and subject matter of apparatus claim 82 is drawn to the apparatus of using the corresponding method claimed in claim 41. Therefore apparatus claim 81 corresponds to method claim 41 and is rejected for the same reasons of anticipation as used in claim 41 rejection above.

Regarding claim 83 (Currently Amended)
An apparatus for wireless communication in a network supporting co-existence of a first type of random access and a second type of random access, the apparatus comprising:
means for receiving configuration information from one or more base stations in the network, the configuration information indicating multiple random access channel (RACH) occasions, including at least one of the multiple RACH occasions that is indicated as supported  for the UE initiating the first type of random access by transmitting at least a first preamble to the one or more base stations and supported for the UE initiating the second type of random access by transmitting at least a second preamble to the one or more base stations; and
means for performing the first type of random access with at least one base station of the one or more base stations based, at least in part, on the configuration
information, wherein the means for performing the first type of random access comprises:
means for transmitting a first message to the at least one base station to initiate the first type of random access based, at least in part, on at least one of the multiple RACH occasions, the first message comprising the first preamble and a payload; and
means for receiving a second message associated with completion of the first type of random access, the second message transmitted by the at least one base station in response to the first message
The scope and subject matter of apparatus claim 83 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 83 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 84 (Currently Amended)
An apparatus for wireless communication in a network supporting co-existence of a first type of random access and a second type of random access, the apparatus comprising:
means for determining configuration information indicating multiple random access channel (RACH) occasions, including at least one of the multiple RACH occasions that is indicated as supported for the UE initiating the first type of random access by transmitting at least a first preamble to the at least one base station and supported for the UE initiating the second type of random access by transmitting at least a second preamble to the at least one base station;
means for transmitting the configuration information to one or more user equipments (UEs) in the network; and
means for performing the first type of random access with at least one UE of the one or more UEs based, at least in part, on the configuration information, wherein the means for performing the first type of random access comprises:
means for receiving a first message from the at least one UE to initiate the first type of random access based, at least in part, on at least one of the multiple RACH occasions, the first message comprising the first preamble and a payload; and
means for transmitting to the at least one UE, in response to the first message, a second message associated with completion of the first type of random access.
The scope and subject matter of apparatus claim 84 is drawn to the apparatus of using the corresponding method claimed in claim 41. Therefore apparatus claim 84 corresponds to method claim 41 and is rejected for the same reasons of anticipation as used in claim 41 rejection above.

Regarding claim 85 (Currently Amended)
 	A non-transitory computer-readable medium for wireless communication by a user equipment (UE) in a network supporting co-existence of a first type of random access and a second type of random access, the computer-readable medium comprising code, which when executed by at least one processor, causes the UE to:
receive configuration information from one or more base stations in the network, the configuration information indicating multiple random access channel (RACH) occasions, including at least one of the multiple RACH occasions that is indicated as supported for the UE initiating the first type of random access by transmitting at least a first preamble to the one more base stations and supported for the UE initiating the second type of random access by transmitting at least a second preamble to the one or more base stations; and
perform the first type of random access with at least one base station of the one or more base stations based, at least in part, on the configuration information, wherein the performing the first type of random access comprises:
transmitting a first message to the at least one base station to initiate the first type of random access based, at least in part, on at least one of the multiple RACH occasions, the first message comprising the first preamble and a payload; and
receiving a second message associated with completion of the first type of random access, the second message transmitted by the at least one base station in response to the first message.
The scope and subject matter of non-transitory computer readable medium claim 85 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 85 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 86 (Currently Amended)
A non-transitory computer-readable medium for wireless communication by a base station (BS) in a network supporting co-existence of a first type of random access and a second type of random access, the computer-readable medium comprising code, which when executed by at least one processor, causes the BS to:
determine configuration information indicating multiple random access channel (RACH) occasions, including at least one of the multiple RACH occasions that is indicated as supported for the UE initiating the first type of random access by transmitting at least a first preamble to the at least one base station and supported for the UE initiating the second type of random access by transmitting at least a second preamble to the at least one base station;
transmit the configuration information to one or more user equipments (UEs) in the network; and
perform the first type of random access with at least one UE of the one or more UEs based, at least in part, on the configuration information, wherein performing the first type of random access comprises:
receiving a first message from the at least one UE to initiate the first type of random access based, at least in part, on at least one of the multiple RACH occasions, the first message comprising the first preamble and a payload; and
transmitting to the at least one UE, in response to the first message, a second message associated with completion of the first type of random access.
The scope and subject matter of non-transitory computer readable medium claim 86 is drawn to the computer program product of using the corresponding method claimed in claim 41. Therefore computer program product claim 86 corresponds to method claim 41 and is rejected for the same reasons of anticipation as used in claim 41 rejection above.

Claims 8-10, 25, 26, 31, 48-40, 65, 66, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Wang, and further in view of Amuru et al. US Pub 2018/0324850 (hereinafter “Amuru”).
Regarding claim 8
Li, as modified by Wang, previously discloses the method of claim 7, 
Li further discloses wherein the subset of RACH occasions for the first type of random access comprises a reduced duty cycle (duty cycle is associated with SRS for example “Msg1 can be allocated within an uplink centric slot, wherein Msg1 should avoid to overlap with the downlink control and guard period, as well as uplink control and SRS symbols, when any.  A configuration of the slot structure for Msg1 transmission can be indicated through system information together with the PRACH configuration parameters. For instance, the first 2 or 3 symbols of the slot can be reserved for downlink control and GP, while the last 2 or 4 symbols of the slot can be reserved for uplink control or SRS transmissions.  In one example, FIG. 17 illustrates supported formats and configurations of Msg1 within an uplink centric slot, with 2 first symbols reserved, for example for downlink control and GP, and 2 last symbols reserved, for example for uplink control and SRS transmissions.“ [0259]) but does not specifically teach wherein the subset of RACH occasions for the first type of random access comprises a reduced periodicity, a reduced duty cycle, or a reduced density relative to the RACH occasions normally for the second type of random access.
In an analogous art, Amuru discloses wherein the subset of RACH occasions for the first type of random access comprises a reduced periodicity (“If UE 200 is moving very fast, some periodicity for the configuration of these RACH resources can also be considered such as SPS.  It can be network configurable.” [0206]), or a reduced density relative to the RACH occasions normally for the second type of random access (“The impact of difference in power spectral density between different numerologies can be accounted in the P0, PUSCH values.  In NR the number of symbols per slot is 7 or 14.  Depending on the number of slots, the Msg3 resource allocation can indicate the UE 200 to use some appropriate scaling offset depending on number of symbols.” [0245]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li’s method for a random access procedure for new radio (NR), as modified by Wang, to include Amuru’s method and system for managing a random access channel (RACH) configuration in the wireless communication system, in order to efficiently support 5G communication system (Amuru [0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Amuru’s method and system for managing a random access channel (RACH) configuration in the wireless communication system into Li’s method for a random access procedure for new radio (NR) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9
Li, as modified by Wang and Amuru, previously discloses the method of claim 8, 
Amuru further discloses wherein the multiple RACH occasions comprise: one or more RACH occasions for the first type of random access in a first field of a system information block (SIB) (“As shown in the FIG. 4, all the MIB messages and the SIB messages carry same information about associations.” [0160-0161]; see Fig. 4), one or more other RACH occasions for the second type of random access in a second field of the SIB (“FIG. 6 illustrates an example scenario in which a RACH burst is transmitted in one or more consecutive RACH occasions according to an embodiment as disclosed herein.” [0170-0172]; see Fig. 6), or a combination thereof.

Regarding claim 10
Li, as modified by Wang and Amuru, previously discloses the method of claim 9, 
Li further discloses wherein the one or more RACH occasions for the second type of random access are used by a UE initiating the second type of random access (“FIG. 19 illustrates an exemplary flowchart for a UE initiated switching between 2-step RA and 4-step RA according to one embodiment of the present disclosure.” [0272-0274]), and the second type of random access comprises a reduced duty cycle (duty cycle is associated with SRS for example “Msg1 can be allocated within an uplink centric slot, wherein Msg1 should avoid to overlap with the downlink control and guard period, as well as uplink control and SRS symbols, when any.  A configuration of the slot structure for Msg1 transmission can be indicated through system information together with the PRACH configuration parameters. For instance, the first 2 or 3 symbols of the slot can be reserved for downlink control and GP, while the last 2 or 4 symbols of the slot can be reserved for uplink control or SRS transmissions.  In one example, FIG. 17 illustrates supported formats and configurations of Msg1 within an uplink centric slot, with 2 first symbols reserved, for example for downlink control and GP, and 2 last symbols reserved, for example for uplink control and SRS transmissions.“ [0259])
Amuru further discloses wherein the initiating the second type of random access comprises a reduced periodicity (“If UE 200 is moving very fast, some periodicity for the configuration of these RACH resources can also be considered such as SPS.  It can be network configurable.” [0206]), or a reduced density relative to the RACH occasions normally for the second type of random access (“The impact of difference in power spectral density between different numerologies can be accounted in the P0, PUSCH values.  In NR the number of symbols per slot is 7 or 14.  Depending on the number of slots, the Msg3 resource allocation can indicate the UE 200 to use some appropriate scaling offset depending on number of symbols.” [0245]).

Regarding claim 25
Li, as modified by Wang, previously discloses the method of claim 2, 
Li further discloses wherein transmission of the payload of the first message is based, at least in part, on a modulation and coding scheme (MCS) for the payload (“In another sub-example, in order to reduce interference from PUSCH/PUCCH transmissions, a gNB can avoid scheduling PUSCH/PUCCH on resources that can be used for PRACH transmissions.  This is effective in avoiding PUSCH transmissions that are already time aligned from blocking PRACH transmissions that are not time aligned during the initial access phase.  The gNB can also use power control to lower a transmission power or an MCS level of PUSCH/PUCCH that can overlap with PRACH transmissions.” [0293]), 
Li and Wang do not specifically teach the MCS being: different from a MCS for the third message of the second type of random access, a subset of the MCS for the third message, or a combination thereof.
In an analogous art, Amuru discloses the MCS being: different from a MCS for the third message of the second type of random access, a subset of the MCS for the third message, or a combination thereof (see annotated Table 2 below; [0260]).
	
    PNG
    media_image1.png
    414
    578
    media_image1.png
    Greyscale

	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li’s method for a random access procedure for new radio (NR), as modified by Wang, to include Amuru’s method and system for managing a random access channel (RACH) configuration in the wireless communication system, in order to efficiently support 5G communication system (Amuru [0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Amuru’s method and system for managing a random access channel (RACH) configuration in the wireless communication system into Li’s method for a random access procedure for new radio (NR) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 26
 	Li, as modified by Wang and Amuru, previously discloses the method of claim 25, 
Li further discloses wherein the MCS for the payload is based, at least in part, on a size of the payload (“A total amount of N information bits can be coded across frequency domain using very low coding rate as illustrated in FIG. 22.  For each frequency occasion of Msg1, the data part can use a lower MCS level to improve robustness against noise and interference.” [0297]), a resource allocation of the payload (“a UE can directly attempt to decode a PDSCH conveying a RAR for a number of predetermined resource allocations or MCS that are indicated by a system information block, for example as part of the random access configuration setup.” [0331],
Li, Wang, and Amuru do not specifically teach wherein the MCS for the payload is based, at least in part a waveform of the payload.
In an analogous art, Islam discloses wherein the MCS for the payload is based, at least in part a waveform of the payload (“signal waveforms transmitted over a carrier may be made up of multiple sub-carriers (e.g., using multi-carrier modulation (MCM) techniques such as OFDM or DFT-s-OFDM).” [0106] and furthermore “In MIMO systems, a wireless communications resource may refer to a combination of a radio frequency spectrum resource, a time resource, and a spatial resource (e.g., spatial layers), and the use of multiple spatial layers may further increase the data rate for communications with a UE 115.” [0110]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li’s method for a random access procedure for new radio (NR), as modified by Wang and Amuru, to include Islam’s method for signaling to indicate locations of dedicated random access channel (RACH) region in time domain, in order to efficiently support CBRA procedure (Islam [0005]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Islam’s method for signaling to indicate locations of dedicated random access channel (RACH) region in time domain into Li’s method for a random access procedure for new radio (NR) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 31
Li, as modified by Wang, previously discloses the method of claim 28, 
Li and Wang do not specifically teach wherein the configuration information further comprises one or more indications of: the number of slots containing one or more physical uplink shared channel (PUSCH) occasions and the number of time domain PUSCH occasions in each slot of the number of slots, and wherein each slot of the number of slots has a same time domain resource allocation.
In an analogous art, Amuru discloses wherein the configuration information further comprises one or more indications of: the number of slots containing one or more physical uplink shared channel (PUSCH) occasions and the number of time domain PUSCH occasions in each slot of the number of slots, and wherein each slot of the number of slots has a same time domain resource allocation (“The impact of difference in power spectral density between different numerologies can be accounted in the P0, PUSCH values.  In NR the number of symbols per slot is 7 or 14.  Depending on the number of slots, the Msg3 resource allocation can indicate the UE 200 to use some appropriate scaling offset depending on number of symbols.  If the RAR contents do not take care of this based on PUSCH allocation, the UE 200 may interpret the allocation and add an offset by itself dependent on the slot length.” [0245]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li’s method for a random access procedure for new radio (NR), as modified by Wang, to include Amuru’s method and system for managing a random access channel (RACH) configuration in the wireless communication system, in order to efficiently support 5G communication system (Amuru [0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Amuru’s method and system for managing a random access channel (RACH) configuration in the wireless communication system into Li’s method for a random access procedure for new radio (NR) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 48
The method of claim 47, wherein the subset of RACH occasions for the first type of random access comprises a reduced periodicity, a reduced duty cycle, or a reduced density relative to the RACH occasions normally for the second type of random access.
The scope and subject matter of method claim 48 is similar to the scope and subject matter to the method as claimed in claim 8. Therefore method claim 48 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 49
The method of claim 48, wherein the multiple RACH occasions comprise: one or more RACH occasions for the first type of random access in a first field of a system information block (SIB), one or more RACH occasions for the second type of random access in a second field of the SIB, or a combination thereof.
The scope and subject matter of method claim 49 is similar to the scope and subject matter to the method as claimed in claim 9. Therefore method claim 49 corresponds to method claim 9 and is rejected for the same reasons of obviousness as used in claim 9 rejection above.

Regarding claim 50
The method of claim 49, wherein the one or more RACH occasions for the second type of random access are used by a UE initiating the second type of random access, and wherein the initiating the second type of random access comprises a reduced periodicity, a reduced duty cycle, or a reduced density relative to the RACH occasions normally for the second type of random access.
The scope and subject matter of method claim 50 is similar to the scope and subject matter to the method as claimed in claim 10. Therefore method claim 50 corresponds to method claim 10 and is rejected for the same reasons of obviousness as used in claim 10 rejection above.

Regarding claim 65
The method of claim 42, wherein transmission of the payload of the first message is based, at least in part, on a modulation and coding scheme (MCS) for the payload, the MCS being: different from a MCS for the third message of the second type of random access, a subset of the MCS for the third message, or a combination thereof.
The scope and subject matter of method claim 65 is similar to the scope and subject matter to the method as claimed in claim 25. Therefore method claim 65 corresponds to method claim 25 and is rejected for the same reasons of obviousness as used in claim 25 rejection above.

Regarding claim 66
The method of claim 65, wherein the MCS for the payload is based, at least in part, on a size of the payload, a resource allocation of the payload, a waveform of the payload, a coverage condition of the UE, or a combination thereof.
The scope and subject matter of method claim 66 is similar to the scope and subject matter to the method as claimed in claim 26. Therefore method claim 66 corresponds to method claim 26 and is rejected for the same reasons of obviousness as used in claim 26 rejection above.

Regarding claim 71
The method of claim 68, wherein the configuration information further comprises one or more indications of: a number of slots containing one or more physical uplink shared channel (PUSCH) occasions and a number of time domain PUSCH occasions in each slot of the number of slots, and wherein each slot of the number of slots has a same time domain resource allocation.
The scope and subject matter of method claim 71 is similar to the scope and subject matter to the method as claimed in claim 31. Therefore method claim 71 corresponds to method claim 31 and is rejected for the same reasons of obviousness as used in claim 31 rejection above.

Claims 17, 18, 57, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Wang, and further in view of Islam et al. US Pub 2019/0313447 (hereinafter “Islam”).
Regarding claim 17 (Currently Amended)
Li, as modified by Wang, previously discloses the method of claim 15, 
Li further discloses wherein the first preamble of the first type of random access comprises a preamble sequence other than the one or more preamble sequences for the second type of random access (“the UE can indicate a choice of 2-step RA or 4-step RA through a selection of a RA preamble sequence that is dedicated to 2-step RA or 4-step RA.” [0274]), but does not specifically teach wherein the first preamble of the first type of random access is selected from non-contention based random access (non-CBRA) preambles associated with each of one or more synchronization signal/physical broadcast channel (PBCH) blocks (SSBs).
In an analogous art, Islam discloses wherein the first preamble of the first type of random access is selected from non-contention based random access (non-CBRA) preambles associated with each of one or more synchronization signal/physical broadcast channel (PBCH) blocks (SSBs) (“At 1905, the UE may receive a signal that provides an indication of a number of transmitted SSBs and a CFRA resource corresponding to the number of SSBs, where the number of transmitted SSBs configured for the CFRA resource is different from a configuration of SSBs associated with a CBRA resource.” [0259]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li’s method for a random access procedure for new radio (NR), as modified by Wang, to include Islam’s method for signaling to indicate locations of dedicated random access channel (RACH) region in time domain, in order to efficiently support CBRA procedure (Islam [0005]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Islam’s method for signaling to indicate locations of dedicated random access channel (RACH) region in time domain into Li’s method for a random access procedure for new radio (NR) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18
Li, as modified by Wang, previously discloses the method of claim 17, 
Li and Wang do not specifically teach wherein a number of the non-CBRA preambles associated with each of the one or more SSBs is configured by at least one parameter.
In an analogous art, Islam discloses wherein a number of the non-CBRA preambles associated with each of the one or more SSBs is configured by at least one parameter (“In a first scenario (labeled as example A)), there may be four SSB occasions 605 that are actually associated with SSB transmissions to a UE.  The four SSB occasions 605 are labeled as SSB occasions #1 to #4.  However, the network may configure CBRA resources in the first scenario, where the SSB occasions 605 that correspond to the actual SSB transmissions occur once per RACH configuration period 610.  Accordingly, the CBRA RACH occasion for the UE may correspond to the SSB occasions 605 occurring within the RACH configuration period 610.” [0147]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Li’s method for a random access procedure for new radio (NR), as modified by Wang, to include Islam’s method for signaling to indicate locations of dedicated random access channel (RACH) region in time domain, in order to efficiently support CBRA procedure (Islam [0005]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Islam’s method for signaling to indicate locations of dedicated random access channel (RACH) region in time domain into Li’s method for a random access procedure for new radio (NR) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 57 (Currently Amended)
The method of claim 55, wherein the first preamble of the first type of random access comprises a preamble sequence other than the one or more preamble sequences for the second type of random access, and wherein the first preamble of the first type of random access is selected from non-contention based random access (non-CBRA) preambles associated with each of one or more synchronization signal/physical broadcast channel (PBCH) blocks (SSBs).
The scope and subject matter of method claim 57 is similar to the scope and subject matter to the method as claimed in claim 17. Therefore method claim 57 corresponds to method claim 17 and is rejected for the same reasons of obviousness as used in claim 17 rejection above.

Regarding claim 58
The method of claim 57, wherein a number of the non-CBRA preambles associated with each of the one or more SSBs is configured by at least one parameter.
The scope and subject matter of method claim 58 is similar to the scope and subject matter to the method as claimed in claim 18. Therefore method claim 58 corresponds to method claim 18 and is rejected for the same reasons of obviousness as used in claim 18 rejection above.

Claims 27 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Wang and Amuru, and further in view of Islam.
Regarding claim 27
Li, as modified by Wang and Amuru, previously discloses the method of claim 26, 
Li further discloses further comprising receiving the configuration information in: a system information block (SIB) (“SIB” [0129]), a radio resource control (RRC) message (“RRC” [0152]; Table 2), or a combination thereof, wherein the configuration information further comprises configuration for the MCS for the payload (“a UE can directly attempt to decode a PDSCH conveying a RAR for a number of predetermined resource allocations or MCS that are indicated by a system information block, for example as part of the random access configuration setup.” [0331].

Regarding claim 67
The method of claim 66, further comprising transmitting the configuration information in: a system information block (SIB), a radio resource control (RRC) message, or a combination thereof, wherein the configuration information further comprises configuration for the MCS for the payload.
The scope and subject matter of method claim 67 is similar to the scope and subject matter to the method as claimed in claim 27. Therefore method claim 67 corresponds to method claim 27 and is rejected for the same reasons of anticipation as used in claim 27 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464